                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 TYREESE COPPER,                                 :             CIVIL ACTION
                                                 :
               Petitioner,                       :
                                                 :
                      v.                         :             No. 18-cv-4577
                                                 :
 SUPERINTENDENT OF SCI-GREEN,                    :
 ET AL.,                                         :
                                                 :
               Respondents.                      :
                                                 :

                                            ORDER

       AND NOW, this 24th day of April, 2019, upon consideration of the Petition for Writ of

Habeas Corpus, the responses thereto, and the Report and Recommendation of United States

Magistrate Judge Timothy R. Rice, dated April 2, 2019 (ECF No. 13), and noting that Petitioner

has not filed objections to the Report and Recommendation, and after a thorough and independent

review of the record, it is hereby ORDERED that:

           1. The Report and Recommendation is APPROVED and ADOPTED;

           2. The Petition for Writ of Habeas Corpus is DENIED with prejudice and

               DISMISSED; and

           3. There is no probable cause to issue a certificate of appealability.


                                                       BY THE COURT:



                                                       /s/ Mitchell S. Goldberg

                                                       MITCHELL S. GOLDBERG, J.




                                                1
